PER CURIAM.
Upon consideration of the stipulation of counsel for respective parties for modification of the order to cease and desist issued by the Federal Trade Commission herein under date of April 27, 1943, it is ordered that the order to cease and desist of the Federal Trade Commission herein be modified as stipulated to, and that a decree of this Court be filed and entered affirming and enforcing said order as so modified and that the petition of Philip R. Park, Inc., et al., for review of said order be dismissed.